Cite as 2014 Ark. 339

                 SUPREME COURT OF ARKANSAS
                          No. CV-14-485


                                                    Opinion Delivered July 31, 2014

                                                    PRO SE MOTION FOR BELATED
BENJAMIN OLIVER                                     APPEAL OF ORDER
                                PETITIONER          [LEE COUNTY CIRCUIT COURT, NO.
                                                    39CV-13-4]
V.
                                                    HONORABLE L.T. SIMES, JUDGE
RAY HOBBS, DIRECTOR, ARKANSAS
DEPARTMENT OF CORRECTION
                   RESPONDENT                       MOTION DENIED.


                                         PER CURIAM

       In 2013, petitioner Benjamin Oliver filed a pro se petition for writ of habeas corpus in

the circuit court in Lee County where he is incarcerated.1 The circuit court denied the petition.

No appeal was taken, and petitioner now seeks leave to proceed with a belated appeal.

       Arkansas Rule of Appellate Procedure–Civil 4(a) (2013) requires that a notice of appeal

be filed within thirty days of the date an order is entered. Petitioner contends that he did not

file a timely notice of appeal because he was not promptly notified by the circuit clerk that the

order had been entered.

       A petitioner has the right to appeal a ruling on a petition for postconviction relief, which

includes the denial of a petition for writ of habeas corpus. Sillivan v. Hobbs, 2014 Ark. 88 (per

curiam); McDaniel v. Hobbs, 2013 Ark. 107 (per curiam); Wesley v. Harmon, 2010 Ark. 21 (per



       1
       As of the date of this opinion, petitioner remains incarcerated at the prison facility in Lee
County.
                                      Cite as 2014 Ark. 339

curiam); McClain v. Norris, 2009 Ark. 428 (per curiam). If the petitioner fails to file a timely

notice of appeal, a belated appeal will not be allowed absent a showing by the petitioner of good

cause for the failure to comply with proper procedure. McDaniel, 2013 Ark. 107; Wesley, 2010
Ark. 21; Garner v. State, 293 Ark. 309, 737 S.W.2d 637 (1987) (per curiam).

       Even if the order was not promptly forwarded to petitioner, that fact in itself does not

constitute good cause for petitioner’s failure to follow procedure. In contrast to the denial of

a petition for postconviction relief under Arkansas Rule of Criminal Procedure 37.1 (2013),2

there is no absolute duty imposed in the statute on a judge or clerk to notify a petitioner that a

petition for writ of habeas corpus has been denied. Wesley, 2010 Ark. 21; McClain, 2009 Ark.
428; Ark. Code Ann. §§ 16-112-101 to -123 (Repl. 2006).

       Our law imposes a duty on lawyers and litigants to exercise reasonable diligence to keep

up with the status of cases. Wesley, 2010 Ark. 21; McClain, 2009 Ark. 428. The pro se litigant

receives no special consideration in this regard. Wesley, 2010 Ark. 21; see also Tarry v. State, 346
Ark. 267, 57 S.W.3d 163 (2001) (per curiam). It is not the responsibility of the circuit clerk, or

anyone other than the party desiring to appeal, to perfect the appeal. Day v. Hobbs, 2014 Ark.
189 (per curiam). It was the duty of petitioner to file a timely notice of appeal, and he has not

established good cause for his failure to do so.

       Motion denied.

       Benjamin Oliver, pro se petitioner.

       No response.

       2
       Arkansas Rule of Criminal Procedure 37.3(d) places an obligation upon the circuit court
to promptly mail a copy of the order to the petitioner.

                                                 2